                                                  NOTE: CHANGES HAVE BEEN
 1   ANDERSON YEH PC                              MADE TO THIS DOCUMENT
     Edward M. Anderson (STATE BAR NO. 198183)                     See ¶ 12.4 below
 2   Regina Yeh (STATE BAR NO.      266019)
     401 Wilshire Boulevard, 12th Floor
 3   Santa Monica, California 90401
     Telephone: (310) 496-4270 Fax: (888) 744-0317
 4   edward@andersonyehlaw.com
     regina@andersonyehlaw.com
 5
     Attorneys for Plaintiff
 6   ALCON ENTERTAINMENT, LLC
 7   [Additional Counsel and Parties on Following Page]
 8
 9                          UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11
12       ALCON ENTERTAINMENT, LLC, CASE NO. 2:19-cv-00245 CJC (AFMx)
         a Delaware limited company,
13                                   Hon. Alexander F. MacKinnon –
                     Plaintiff,      Magistrate Judge
14
              v.                                 [PROPOSED] STIPULATED
15                                                      PROTECTIVE ORDER 1
         AUTOMOBILES PEUGEOT SA, a
16       France societe anonyme; ISABEL
         SALAS MENDEZ, and individual;
17       PUBLICIS MEDIA FRANCE, S.A., a
         France societé anonyme; PUBLICIS
18       GROUPE, S.A., a France societé
         anonyme; HERVE MONTRON, an
19       individual; MAMOU SISSOKO, an
         individual; and DOES 1-10, inclusive,
20
21                     Defendants.
22
23
24
25
26
27
     1
28    This Stipulated Protective Order is based substantially on the model protective order
     provided under Magistrate Judge Alexander F. MacKinnon’s Procedures.
 1   STEPTOE & JOHNSON LLP
 2   Robyn Crowther (SBN 193840)
 3   633 W. 5th Street, Suite 700
     Los Angeles, California 90071
 4   Telephone: (213) 439-9428
     rcrowther@steptoe.com
 5
     Michael Dockterman (pro hac vice)
 6   Mikiko Thelwell (pro hac vice)
     115 South LaSalle Street, Suite 3100
 7   Chicago, Illinois 60603
     Telephone: (312) 577-1300
 8   mdockterman@steptoe.com
     mthelwell@steptoe.com
 9
10   WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
11   George A. Pisano (SBN 108951)
     george.pisano@wilsonelser.com
12   Adam LeBerthon (SBN 145226)
13   adam.leberthon@wilsonelser.com
     Gary S. Pancer (SBN 160223)
14   gary.pancer@wilsonelser.com
     Daniel J. Taylor (SBN 241404)
15   daniel.taylor@wilsonelser.com
     555 S. Flower Street, Suite 2900
16   Los Angeles, CA 90071
17   Telephone: (213) 443-5100 Facsimile: (213) 443-5101

18
     Attorneys for Defendant PUBLICIS MEDIA FRANCE, S.A.
19
20   HOGAN LOVELLS US LLP
21   Samaa A. Haridi (SBN 210938)
     samaa.haridi@hoganlovells.com
22   390 Madison Avenue
23   New York, New York 10017
     Telephone: (212) 918-3000
24   Facsimile: (212) 918-3100
25   Colm A. Moran (SBN 202685)
     colm.moran@hoganlovells.com
26   1999 Avenue of the Stars, Suite 1400
     Los Angeles, CA 90067
27   Telephone: (310) 785-4600
     Facsimile: (310) 785-4601
28
                                            -2-
 1   Attorneys for Defendants
     AUTOMOBILES PEUGEOT SA and ISABEL SALAS MENDEZ
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                -3-
 1   1.    A.     PURPOSES AND LIMITATIONS
 2
           Discovery in this action is likely to involve production of confidential,
 3
     proprietary or private information for which special protection from public disclosure
 4
     and from use for any purpose other than prosecuting this litigation may be warranted.
 5
     Accordingly, the parties hereby stipulate to and petition the Court to enter the
 6
     following Stipulated Protective Order. The parties acknowledge that this Order does
 7
     not confer blanket protections on all disclosures or responses to discovery and that
 8
     the protection it affords from public disclosure and use extends only to the limited
 9
     information or items that are entitled to confidential treatment under the applicable
10
     legal principles.
11
           B.     GOOD CAUSE STATEMENT
12
13         This action is likely to involve valuable development, commercial, financial,
14   technical and/or proprietary information for which special protection from public
15   disclosure and from use for any purpose other than prosecution of this action is
16   warranted. Such confidential and proprietary materials and information consist of,
17   among other things, confidential business or financial information, information
18   regarding confidential business practices, or other confidential development or
19   commercial information (including information implicating privacy rights of third
20   parties), information otherwise generally unavailable to the public, or which may be
21   privileged or otherwise protected from disclosure under state or federal statutes, court
22   rules, case decisions, or common law. Accordingly, to expedite the flow of
23   information, to facilitate the prompt resolution of disputes over confidentiality of
24   discovery materials, to adequately protect information the parties are entitled to keep
25   confidential, to ensure that the parties are permitted reasonable necessary uses of such
26   material in preparation for and in the conduct of trial, to address their handling at the
27   end of the litigation, and serve the ends of justice, a protective order for such
28   information is justified in this matter. It is the intent of the parties that information
                                               -4-
 1   will not be designated as confidential for tactical reasons and that nothing be so
 2   designated without a good faith belief that it has been maintained in a confidential,
 3   non-public manner, and there is good cause why it should not be part of the public
 4   record of this case.
 5         C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                  SEAL
 6
 7         The parties further acknowledge, as set forth in Section 12.3, below, that this
 8   Stipulated Protective Order does not entitle them to file confidential information
 9   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
10   the standards that will be applied when a party seeks permission from the court to
11   file material under seal.
12         There is a strong presumption that the public has a right of access to judicial
13   proceedings and records in civil cases. In connection with non-dispositive motions,
14   good cause must be shown to support a filing under seal. See Kamakana v. City and
15   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
16   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
17   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require
18   good cause showing), and a specific showing of good cause or compelling reasons
19   with proper evidentiary support and legal justification, must be made with respect to
20   Protected Material that a party seeks to file under seal. The parties’ mere designation
21   of Disclosure or Discovery Material as CONFIDENTIAL does not— without the
22   submission of competent evidence by declaration, establishing that the material
23   sought to be filed under seal qualifies as confidential, privileged, or otherwise
24   protectable—constitute good cause.
25         Further, if a party requests sealing related to a dispositive motion or trial, then
26   compelling reasons, not only good cause, for the sealing must be shown, and the
27   relief sought shall be narrowly tailored to serve the specific interest to be protected.
28   See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each
                                               -5-
 1   item or type of information, document, or thing sought to be filed or introduced under
 2   seal in connection with a dispositive motion or trial, the party seeking protection must
 3   articulate compelling reasons, supported by specific facts and legal justification, for
 4   the requested sealing order. Again, competent evidence supporting the application to
 5   file documents under seal must be provided by declaration.
 6          Any document that is not confidential, privileged, or otherwise protectable in
 7   its entirety will not be filed under seal if the confidential portions can be redacted. If
 8   documents can be redacted, then a redacted version for public viewing, omitting only
 9   the confidential, privileged, or otherwise protectable portions of the document, shall
10   be filed. Any application that seeks to file documents under seal in their entirety
11   should include an explanation of why redaction is not feasible.
12
     2.     DEFINITIONS
13
14          2.1    Action: this pending federal lawsuit, captioned Alcon Entertainment,
15   LLC v. Automobiles Peugeot SA, et al., 2:19-cv-00245 CJC AFMx.
16
            2.2    Challenging Party: a Party or Non-Party that challenges the
17
     designation of information or items under this Order.
18
            2.3    “CONFIDENTIAL” Information or Items: information (regardless of
19
20   how it is generated, stored or maintained) or tangible things that qualify for protection
21   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
22   Cause Statement.
23
            2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
24
     their support staff).
25
            2.5    Designating Party: a Party or Non-Party that designates information or
26
27   items that it produces in disclosures or in responses to discovery as
28   “CONFIDENTIAL.”
                                                -6-
 1         2.6    Disclosure or Discovery Material: all items or information, regardless
 2   of the medium or manner in which it is generated, stored, or maintained (including,
 3
     among other things, testimony, transcripts, and tangible things), that are produced or
 4
     generated in disclosures or responses to discovery in this matter.
 5
 6         2.7    Expert: a person with specialized knowledge or experience in a matter

 7   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 8   an expert witness or as a consultant in this Action.
 9         2.8    . [Intentionally Omitted.]
10
           2.9    House Counsel: attorneys who are employees of a party to this Action.
11
     House Counsel does not include Outside Counsel of Record or any other outside
12
13   counsel.

14         2.10 Non-Party: any natural person, partnership, corporation, association or
15   other legal entity not named as a Party to this Action.
16         2.11 Outside Counsel of Record: attorneys who are not employees of a party
17
     to this Action but are retained to represent or advise a party to this Action and have
18
     appeared in this Action on behalf of that party or are affiliated with a law firm that
19
20   has appeared on behalf of that party, and includes support staff.

21         2.12 Party: any party to this Action, including all of its officers, directors,
22   employees, consultants, retained experts, and Outside Counsel of Record (and their
23   support staffs).
24
           2.13 Producing Party: a Party or Non-Party that produces Disclosure or
25
     Discovery Material in this Action.
26
27         2.14 Professional Vendors: persons or entities that provide litigation support

28   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                               -7-
 1   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 2   and their employees and subcontractors.
 3
           2.15 Protected Material: any Disclosure or Discovery Material that is
 4
     designated as “CONFIDENTIAL.”
 5
 6         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material

 7   from a Producing Party.
 8   3.    SCOPE
 9
           The protections conferred by this Stipulation and Order cover not only
10
     Protected Material (as defined above), but also (1) any information copied or
11
     extracted from Protected Material; (2) all copies, excerpts, summaries, or
12
     compilations of Protected Material; and (3) any testimony, conversations, or
13
     presentations by Parties or their Counsel that might reveal Protected Material. Any
14
     use of Protected Material at trial shall be governed by the orders of the trial judge.
15
     This Order does not govern the use of Protected Material at trial.
16
     4.    DURATION
17
18         Once a case proceeds to trial, information that was designated as
19   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
20   as an exhibit at trial becomes public and will be presumptively available to all
21   members of the public, including the press, unless compelling reasons supported by
22   specific factual findings to proceed otherwise are made to the trial judge in advance
23   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
24   showing for sealing documents produced in discovery from “compelling reasons”
25   standard when merits-related documents are part of court record). Accordingly, the
26   terms of this protective order do not extend beyond the commencement of the trial.
27
28
                                               -8-
 1   5.    DESIGNATING PROTECTED MATERIAL
 2
           5.1    Exercise of Restraint and Care in Designating Material for Protection.
 3
 4   Each Party or Non-Party that designates information or items for protection under

 5   this Order must take care to limit any such designation to specific material that
 6   qualifies under the appropriate standards. The Designating Party must designate for
 7   protection only those parts of material, documents, items or oral or written
 8
     communications that qualify so that other portions of the material, documents, items
 9
     or communications for which protection is not warranted are not swept unjustifiably
10
11   within the ambit of this Order.

12         Mass, indiscriminate or routinized designations are prohibited. Designations

13   that are shown to be clearly unjustified or that have been made for an improper

14   purpose (e.g., to unnecessarily encumber the case development process or to impose

15   unnecessary expenses and burdens on other parties) may expose the Designating

16   Party to sanctions.

17         If it comes to a Designating Party’s attention that information or items that it

18   designated for protection do not qualify for protection, that Designating Party must

19   promptly notify all other Parties that it is withdrawing the inapplicable designation.

20         5.2    Manner and Timing of Designations. Except as otherwise provided in
21   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
22   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
23
     under this Order must be clearly so designated before the material is disclosed or
24
     produced.
25
           Designation in conformity with this Order requires:
26
27         (a)    for information in documentary form (e.g., paper or electronic

28   documents, but excluding transcripts of depositions or other pretrial or trial
                                              -9-
 1   proceedings), that the Producing Party affix at a minimum, the legend
 2   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 3
     contains protected material. If only a portion of the material on a page qualifies for
 4
     protection, the Producing Party also must clearly identify the protected portion(s)
 5
 6   (e.g., by making appropriate markings in the margins).

 7         A Party or Non-Party that makes original documents available for inspection

 8   need not designate them for protection until after the inspecting Party has indicated

 9   which documents it would like copied and produced. During the inspection and

10   before the designation, all of the material made available for inspection shall be

11   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents

12   it wants copied and produced, the Producing Party must determine which documents,

13   or portions thereof, qualify for protection under this Order. Then, before producing

14   the specified documents, the Producing Party must affix the “CONFIDENTIAL

15   legend” to each page that contains Protected Material. If only a portion of the material

16   on a page qualifies for protection, the Producing Party also must clearly identify the

17   protected portion(s) (e.g., by making appropriate markings in the margins).

18         (b)     for testimony given in depositions that the Designating Party identifies
19   the Disclosure or Discovery Material on the record, before the close of the deposition
20   all protected testimony.
21
           (c)     for information produced in some form other than documentary and for
22
     any other tangible items, that the Producing Party affix in a prominent place on the
23
24   exterior of the container or containers in which the information is stored the legend

25   “CONFIDENTIAL.” If only a portion or portions of the information warrants
26   protection, the Producing Party, to the extent practicable, shall identify the protected
27   portion(s).
28
                                              - 10 -
 1         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 2   failure to designate qualified information or items does not, standing alone, waive
 3
     the Designating Party’s right to secure protection under this Order for such material.
 4
     Upon timely correction of a designation, the Receiving Party must make reasonable
 5
 6   efforts to assure that the material is treated in accordance with the provisions of this

 7   Order.
 8   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9
           6.1    Timing of Challenges. Any Party or Non-Party may challenge a
10
11   designation of confidentiality at any time that is consistent with the Court’s

12   Scheduling Order.
13         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
14   resolution process under Local Rule 37-1 et seq.
15
           6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
16
     joint stipulation pursuant to Local Rule 37-2.
17
18         6.4    The burden of persuasion in any such challenge proceeding shall be on

19   the Designating Party. Frivolous challenges, and those made for an improper purpose
20   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
21   expose the Challenging Party to sanctions. Unless the Designating Party has waived
22
     or withdrawn the confidentiality designation, all parties shall continue to afford the
23
     material in question the level of protection to which it is entitled under the Producing
24
25   Party’s designation until the Court rules on the challenge.

26
27
28
                                              - 11 -
 1   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 2
           7.1    Basic Principles. A Receiving Party may use Protected Material that is
 3
 4   disclosed or produced by another Party or by a Non-Party in connection with this

 5   Action only for prosecuting, defending or attempting to settle this Action. Such
 6   Protected Material may be disclosed only to the categories of persons and under the
 7   conditions described in this Order. When the Action has been terminated, a Receiving
 8
     Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 9
           Protected Material must be stored and maintained by a Receiving Party at a
10
     location and in a secure manner that ensures that access is limited to the persons
11
     authorized under this Order.
12
           7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
13
14   otherwise ordered by the court or permitted in writing by the Designating Party, a

15   Receiving    Party    may      disclose   any      information   or   item   designated
16   “CONFIDENTIAL” only to:
17         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
18
     as employees of said Outside Counsel of Record to whom it is reasonably necessary
19
     to disclose the information for this Action;
20
21         (b)    the officers, directors, and employees (including House Counsel) of the

22   Receiving Party to whom disclosure is reasonably necessary for this Action;
23         (c)    Experts (as defined in this Order) of the Receiving Party to whom
24   disclosure is reasonably necessary for this Action and who have signed the
25
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26
           (d)    the court and its personnel;
27
28         (e)    [Intentionally Omitted.];
                                               - 12 -
 1         (f)    court reporters and their staff;
 2         (g)    professional jury or trial consultants, mock jurors, and Professional
 3
     Vendors to whom disclosure is reasonably necessary for this Action and who have
 4
     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 5
 6         (h)    the author or recipient of a document containing the information or a

 7   custodian or other person who otherwise possessed or knew the information;
 8         (i)    during their depositions, witnesses, and attorneys for witnesses, in the
 9   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
10
     requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
11
     not be permitted to keep any confidential information unless they sign the
12
13   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

14   agreed by the Designating Party or ordered by the court. Pages of transcribed
15   deposition testimony or exhibits to depositions that reveal Protected Material may be
16   separately bound by the court reporter and may not be disclosed to anyone except as
17
     permitted under this Stipulated Protective Order; and
18
           (j)    any mediator or settlement officer, and their supporting personnel,
19
20   mutually agreed upon by any of the parties engaged in settlement discussions.

21   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
           IN OTHER LITIGATION
22
23         If a Party is served with a subpoena or a court order issued in other litigation

24   that compels disclosure of any information or items designated in this Action as

25   “CONFIDENTIAL,” that Party must:

26         (a)    promptly notify in writing the Designating Party. Such notification shall
27   include a copy of the subpoena or court order;
28
                                              - 13 -
 1         (b)    promptly notify in writing the party who caused the subpoena or order
 2   to issue in the other litigation that some or all of the material covered by the subpoena
 3
     or order is subject to this Protective Order. Such notification shall include a copy of
 4
     this Stipulated Protective Order; and
 5
 6         (c)    cooperate with respect to all reasonable procedures sought to be pursued

 7   by the Designating Party whose Protected Material may be affected.
 8         If the Designating Party timely seeks a protective order, the Party served with
 9   the subpoena or court order shall not produce any information designated in this
10   Action as “CONFIDENTIAL” before a determination by the court from which the
11   subpoena or order issued, unless the Party has obtained the Designating Party’s
12   permission. The Designating Party shall bear the burden and expense of seeking
13   protection in that court of its confidential material and nothing in these provisions
14   should be construed as authorizing or encouraging a Receiving Party in this Action
15   to disobey a lawful directive from another court.
16   9.    A NON-PARTY’S PROTECTED                      MATERIAL      SOUGHT        TO    BE
           PRODUCED IN THIS LITIGATION
17
18         (a)    The terms of this Order are applicable to information produced by a
19   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
20
     produced by Non-Parties in connection with this litigation is protected by the
21
     remedies and relief provided by this Order. Nothing in these provisions should be
22
23   construed as prohibiting a Non-Party from seeking additional protections.

24         (b)    In the event that a Party is required, by a valid discovery request, to
25   produce a Non-Party’s confidential information in its possession, and the Party is
26   subject to an agreement with the Non-Party not to produce the Non-Party’s
27
     confidential information, then the Party shall:
28
                                               - 14 -
 1                (1)    promptly notify in writing the Requesting Party and the Non-
 2   Party that some or all of the information requested is subject to a confidentiality
 3
     agreement with a Non-Party;
 4
                  (2)    promptly provide the Non-Party with a copy of the Stipulated
 5
 6   Protective Order in this Action, the relevant discovery request(s), and a reasonably

 7   specific description of the information requested; and
 8                (3)    make the information requested available for inspection by the
 9   Non-Party, if requested.
10
           (c)    If the Non-Party fails to seek a protective order from this court within
11
     14 days of receiving the notice and accompanying information, the Receiving Party
12
13   may produce the Non-Party’s confidential information responsive to the discovery

14   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
15   not produce any information in its possession or control that is subject to the
16   confidentiality agreement with the Non-Party before a determination by the court.
17
     Absent a court order to the contrary, the Non-Party shall bear the burden and expense
18
     of seeking protection in this court of its Protected Material.
19
20   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

21         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
22   Protected Material to any person or in any circumstance not authorized under this
23   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
24   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
25   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
26   persons to whom unauthorized disclosures were made of all the terms of this Order,
27   and (d) request such person or persons to execute the “Acknowledgment and
28   Agreement to Be Bound” that is attached hereto as Exhibit A.
                                              - 15 -
 1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
           PROTECTED MATERIAL
 2
 3         When a Producing Party gives notice to Receiving Parties that certain
 4   inadvertently produced material is subject to a claim of privilege or other protection,
 5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 6   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 7   may be established in an e-discovery order that provides for production without prior
 8   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 9   parties reach an agreement on the effect of disclosure of a communication or
10   information covered by the attorney-client privilege or work product protection, the
11   parties may incorporate their agreement in the stipulated protective order submitted
12   to the court.
13   12.   MISCELLANEOUS
14
           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
15
16   person to seek its modification by the Court in the future.

17         12.2 Right to Assert Other Objections. By stipulating to the entry of this
18   Protective Order, no Party waives any right it otherwise would have to object to
19
     disclosing or producing any information or item on any ground not addressed in this
20
     Stipulated Protective Order, including asserting any rights or obligations that may or
21
     may not apply in this Action under the laws of France, including, without limitation,
22
23   the Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or

24   Commercial Matters, the French “blocking statute” (Law no. 68-678 of July 26,
25   1968, relating to the Communication of Economic, Commercial, Industrial, Financial
26
     or Technical Documents and Information to Foreign Individuals or Legal Entities, as
27
     modified by French Law no. 80-538 dated July 16, 1980), and the French Data
28
                                              - 16 -
 1   Protection Act (Law No. 2018-493 dated 20 June 2018) or under the General Data
 2   Protection Regulation (Regulation (EU) 2016/679). Similarly, no Party waives any
 3
     right to object on any ground to use in evidence of any of the material covered by
 4
     this Protective Order.
 5
 6         12.3 Filing Protected Material. A Party that seeks to file under seal any

 7   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
 8   only be filed under seal pursuant to a court order authorizing the sealing of the
 9   specific Protected Material at issue. If a Party’s request to file Protected Material
10
     under seal is denied by the Court, then the Receiving Party may file the information
11
     in the public record unless otherwise instructed by the Court.
12
13         12.4 Jurisdictional Objections. By stipulating to the entry of this Protective

14   Order, no Party waives any right it otherwise would have to object that this Court
15   lacks personal jurisdiction over such Party in this Action. Note: By signing this
16   Stipulated Protective Order, the Magistrate Judge is neither accepting nor rejecting
17
     the parties’ position on waiver of jurisdictional objections.
18
     13.   FINAL DISPOSITION
19
20         After the final disposition of this Action, as defined in paragraph 4, within 60
21   days of a written request by the Designating Party, each Receiving Party must return
22   all Protected Material to the Producing Party or destroy such material. As used in this
23   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
24   summaries, and any other format reproducing or capturing any of the Protected
25   Material. Whether the Protected Material is returned or destroyed, the Receiving
26   Party must submit a written certification to the Producing Party (and, if not the same
27   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
28   (by category, where appropriate) all the Protected Material that was returned or
                                              - 17 -
 1   destroyed and (2) affirms that the Receiving Party has not retained any copies,
 2   abstracts, compilations, summaries or any other format reproducing or capturing any
 3   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 4   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 5   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 6   reports, attorney work product, and consultant and expert work product, even if such
 7   materials contain Protected Material. Any such archival copies that contain or
 8   constitute Protected Material remain subject to this Protective Order as set forth in
 9   Section 4 (DURATION).
10   14.   VIOLATION
11         Any violation of this Order may be punished by appropriate measures
12   including, without limitation, contempt proceedings and/or monetary sanctions.
13   \\\
14   \\\
15   \\\
16   \\\
17   \\\
18   \\\
19   \\\
20   \\\
21   \\\
22   \\\
23   \\\
24   \\\
25   \\\
26   \\\
27   \\\
28   \\\
                                              - 18 -
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
 3   DATED: September 3, 2019 ANDERSON YEH PC
                              By _/s/ Edward M. Anderson_________________
 4                                           Edward M. Anderson
 5                            Attorneys for Plaintiff
                              ALCON ENTERTAINMENT, LLC
 6
 7   DATED: September 3, 2019 STEPTOE & JOHNSON LLP
                              By _/s/ Michael Dockterman__________________
 8                                           Michael Dockterman
 9                            Attorneys for Defendant
                              PUBLICIS MEDIA FRANCE, S.A.
10
11   DATED: September 3, 2019 HOGAN LOVELLS LLP
                              By _/s/ Samaa A. Haridi_____________________
12                                             Samaa A. Haridi
13                            Attorneys for Defendants
                              AUTOMOBILES PEUGEOT SA and ISABEL
14                            SALAS MENDEZ
15
16   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
17
18
19   _____________________________________     Dated: 9/3/2019
     ALEXANDER F. MacKINNON
20   United States Magistrate Judge
21
22
23
24
25
26
27
28
                                      - 19 -
 1                                             EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that was
 6   issued by the United States District Court for the Central District of California on
 7   [date] in the case of ALCON ENTERTAINMENT, LLC v. AUTOMOBILES
 8   PEUGEOT SA, ET. AL., Case No. 2:19-cv-00245 CJC (AFMx). I agree to comply
 9   with and to be bound by all the terms of this Stipulated Protective Order and I
10   understand and acknowledge that failure to so comply could expose me to sanctions
11   and punishment in the nature of contempt. I solemnly promise that I will not disclose
12   in any manner any information or item that is subject to this Stipulated Protective
13   Order to any person or entity except in strict compliance with the provisions of this
14   Order. I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California solely for enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after the termination
17   of             this             action.                           I             appoint
18   __________________________________________________                                   of
19   ___________________________________________________________________
20   ________________________________________as my California agent for service
21   of process in connection with this action or any proceedings related to enforcement
22   of this Stipulated Protective Order.
23
24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27   Signature: __________________________________
28
                                               - 20 -
